Exhibit 10.10
 
REAL ESTATE LIEN NOTE
Amount:  $4,500,000.00                                                                                                                      Date:  August
29, 2007


For value received, the receipt and sufficiency of which is hereby acknowledged,
the undersigned, jointly and severally, (hereinafter “Borrower”, whether one or
more) promise to pay to the order of INTERNATIONAL BANK OF COMMERCE (hereinafter
“Lender”), at 1600 FM Road 802, Brownsville, Cameron County, Texas 78520, the
sum of FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 Dollars ($4,500,000.00), in
legal and lawful money of the United States of America, with interest as it
accrues on the outstanding principal balance from date of advance of such
principal until paid.


___
 
The interest rate shall be _________________ percent per annum; or
     
XX
 
The interest rate shall be floating at Zero (0.00%) percent per annum about the
JP Morgan Chase & Co., New York (“Prime Rate”) (described below) as it
fluctuates from time to time; provided, however, that in no event shall the rate
of interest (plus said amount in excess thereof, if any) to be paid on the
unpaid principal of this Note be less than Six percent (6.0%) per annum, nor
more than the maximum legal rate allowed by applicable law.  This starting
interest rate on the Note shall be Eight and One-Quarter (8.25%) percent per
annum.  The rate of interest due hereunder shall be recomputed as of the date of
any change in the Prime Rate.
     
___
 
The INTERNATIONAL BANK OF COMMERCE PRIME RATE shall mean the annual lending rate
of interest announced from time to time by Lender as its prime rate.
     
XX
 
The NEW YORK PRIME RATE shall mean the annual lending rate of interest announced
from time to time by JP Morgan Chase & Co., New York,  New York, as its prime
rate.  If the New York Prime Rate has been selected as the Prime Rate and if,
thereafter, a prime rate is not announced by JP Morgan Chase & Co., New York,
New York, then the International Bank of Commerce Prime Rate, minus one percent
(1%) shall be the Prime Rate.
     

Use of either of said Prime Rate is not to be construed as a warranty or
representation that such rates are more favorable than another rate or index,
that rates on other loans or credit facilities may not be based on other indices
or that rates on loans to others may not be made below either of such Prime
Rates.  At Lender’s sole discretion, any interest rate increase will take the
form of higher periodic payments, a greater balloon payment (if applicable),
and/or an increase in the number of periodic payments.


The interest is calculated on a 360-day factor applied on a 365-day year, or a
366-day year, in the event that the year is a leap year, on the unpaid principal
to the date of such installment paid.  Provided, however, that in the event the
interest rate reaches the maximum rate allowed by applicable law, said maximum
legal rate shall be computed on a full calendar year 365/365 days basis or on a
366/366 days basis, in the event that the year is a leap year.  The interest
charged and herein contracted for will not exceed the maximum allowed by law or
18%, whichever is lower.


To the extent allowed by law, all matured unpaid amounts will bear interest
computed on a full calendar year 365/365 days basis or on a 366/366 days basis,
in the event that the year is a leap year, at the highest legal rate of interest
allowed by Texas law, unless Federal law allows a higher interest rate, in which
case, Borrower agrees to pay the rate allowed by Federal law or 18%, whichever
is lower.  If applicable law does not set a maximum rate of interest for matured
unpaid amounts, then Borrower agrees that the maximum rate for such amounts
shall be eighteen percent (18%) per annum.


To the extent allowed by law, as the late payment charge under this Agreement,
Bank may in its sole discretion (i) increase the interest on the principal
portion of any payment amount that is not received by the payment due date to
the maximum rate allowed by law, computed on a full calendar year basis from the
payment due date until paid, or (ii) should any payment not be made within ten
(10) days of the due date, require Borrower to pay a one time “late charge” per
late payment equal to five percent (5%) of the amount of the past due principal
and interest of such payment, with a minimum of $10.00 and a maximum of
$1,500.00 per late payment.  The “late charge” may be assessed without notice,
and shall be immediately due and payable.  This provision is inapplicable if the
outstanding indebtedness under the Note is accelerated.  No late charge will be
assessed on any payment when the only delinquency is due to late charges
assessed on earlier payment and the payment is otherwise a full payment.


 
 
1
 
 

Notwithstanding anything contained herein to the contrary, if the Loan is
subject to the provisions of 24 Code of Federal Regulations Part 201 (Title 1
Property Improvement and Manufactured Home Loans), then the following late
charge provisions shall be applicable to the exclusion of any other late charge
and/or default interest provisions in any instrument relating to any past due
installment of principal and/or interest due under the Note.  Borrower agrees to
pay to Lender a late charge for installments of principal and interest which are
in arrears for fifteen (15) calendar days or more.  The late charge shall be in
an amount equal to the lesser of (a) five percent (5%) of each late installment
of principal and interest, up to a maximum of $10.00 per installment for any
property improvement loan and $15.00 per installment for any manufactured home
loan, or (b) the maximum amount permitted by applicable Federal or State
Law.  The sum of such late charges plus the interest charged under the Note and
other charges deemed interest by law, shall be limited to the maximum
non-usurious amount permitted  by applicable Federal or State Law.  This
provision is inapplicable if the outstanding indebtedness under the Note is
accelerated or otherwise demanded in full.
 
The outstanding and unpaid principal of this Note and all accrued interest are
payable as follows:


Number of Payments
 
Frequency
 
Amount of Payments
 
When Payments are Due
             
SEE ATTACHED ADDENDUM TO REAL ESTATE LIEN NOTE
                 



Final Maturity Date:  August 29, 2009


Any outstanding and unpaid principal, all accrued and unpaid interest, and all
fees, accrued and unpaid late charges and/or other charges incurred by, or on
behalf of, Borrower, which remain due and owing on the Final Maturity Date are
due and payable on such date.


All payments shall be made to Lender at 1600 FM Road 802, Brownsville, Cameron
County, Texas 78520.


Each payment shall be applied as of its scheduled due date and in the order of
application as the Lender in its sole discretion may from time to time elect.


The failure of Borrower to pay any of the amounts due hereunder when the same is
due and payable shall permit Lender at its option, after the expiration of any
applicable grace period, to accelerate the maturity, without notice to Borrower,
of all, or any portion, of the remaining unpaid principal balance outstanding
and all accrued and unpaid interest and all accrued and unpaid late charges of
this Note, whereupon the same shall be due and payable immediately.


Lender, at its discretion, may declare all sums owing by Borrower (including
endorsers and/or guarantors) immediately due and payable upon deeming itself to
be adversely affected and/or insecure by reason of any material change in any of
Borrower’s (including any endorsers and/or guarantors) net worth, or by reason
of any other adverse material change in the financial condition whether or not
described herein.


BORROWER AND LENDER INTEND THAT THE LOAN EVIDENCED BY THIS NOTE (THE “LOAN”)
SHALL BE IN STRICT COMPLIANCE WITH APPLICABLE USURY LAWS.  IF AT ANY TIME ANY
INTEREST CONTRACTED FOR, CHARGED OR RECEIVED UNDER THIS NOTE OR OTHERWISE IN
CONNECTION WITH THE LOAN WOULD BE USURIOUS UNDER APPLICABLE LAW, THEN REGARDLESS
OF THE PROVISION OF THIS NOTE OR THE DOCUMENTS AND INSTRUMENTS EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH THE LOAN OR ANY ACTION OR
EVENT (INCLUDING, WITHOUT LIMITATION, PREPAYMENT OF PRINCIPAL HEREUNDER OR
ACCELERATION OF MATURITY BY THE LENDER) WHICH MAY OCCUR WITH RESPECT TO THIS
NOTE OR THE LOAN, IT IS AGREED THAT ALL SUMS DETERMINED TO BE USURIOUS SHALL BE
IMMEDIATELY CREDITED BY THE LENDER AS A PAYMENT OF PRINCIPAL HEREUNDER, OR IF
THIS NOTE HAS ALREADY BEEN PAID, IMMEDIATELY REFUNDED TO THE BORROWER.  ALL
COMPENSATION WHICH CONSTITUTES INTEREST UNDER APPLICABLE LAW IN CONNECTION WITH
THE LOAN SHALL BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD OVER THE FULL PERIOD
OF TIME ANY INDEBTEDNESS IS OWING BY BORROWER, TO THE GREATEST EXTENT
PERMISSIBLE WITHOUT EXCEEDING THE APPLICABLE MAXIMUM RATE ALLOWED BY APPLICABLE
LAW IN EFFECT FROM TIME TO TIME DURING SUCH PERIOD.


In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving loan accounts and revolving tri-party accounts)
apply to the Loan.



 
2
 
 

IN THE EVENT ANY ITEM, ITEMS, TERMS OR PROVISIONS CONTAINED IN THIS INSTRUMENT
ARE IN CONFLICT WITH THE LAWS OF THE STATE OF TEXAS OR FEDERAL LAW, THIS
INSTRUMENT SHALL BE AFFECTED ONLY AS TO ITS APPLICATION TO SUCH ITEM, ITEMS,
TERMS OR PROVISIONS, AND SHALL IN ALL OTHER RESPECTS REMAIN IN FULL FORCE AND
EFFECT.  IT IS UNDERSTOOD AND AGREED THAT IN NO EVENT AND UPON NO CONTINGENCY
SHALL THE BORROWER OR ANY PARTY LIABLE THEREON, OR HEREFORE, BE REQUIRED TO PAY
INTEREST IN EXCESS OF THE RATE ALLOWED BY THE LAWS OF THE STATE OF TEXAS OR
FEDERAL LAW, IF SUCH LAW PERMITS A GREATER RATE OF INTEREST, THE INTENTION OF
THE PARTIES BEING TO CONFORM STRICTLY TO THE USURY LAWS AS NOW OR HEREINAFTER
CONSTRUED BY THE COURTS HAVING JURISDICTION.


THE BORROWER, ENDORSERS, SURETIES, GUARANTORS AND ALL PERSONS TO BECOME LIABLE
ON THIS NOTE (THE “OBLIGORS”) HEREBY, JOINTLY AND SEVERALLY, WAIVE EXPRESSLY ALL
NOTICES OF OVERDUE INSTALLMENT PAYMENTS, AND DEMANDS FOR PAYMENT THEREOF,
NOTICES OF INTENTION TO ACCELERATE MATURITY, NOTICES OF ACTUAL ACCELERATION OF
MATURITY, PRESENTMENT, DEMAND FOR PAYMENT, NOTICES OF DISHONOR, PROTEST, NOTICES
OF PROTEST, AND DILIGENCE IN COLLECTION HEREOF.  EACH OBLIGOR CONSENTS THAT THE
LENDER OR OTHER HOLDER OF THIS NOTE MAY AT ANY TIME, AND FROM TIME TO TIME, UPON
REQUEST OF OR BY AGREEMENT WITH ANY OF THEM, RENEW THIS NOTE AND/OR EXTEND THE
DATE OF MATURITY HEREOF OR CHANGE THE TIME OR METHOD OF PAYMENTS WITHOUT NOTICE
TO ANY OF THE OTHER OBLIGORS, MAKERS, SURETIES OR ENDORSERS, WHO SHALL REMAIN
BOUND FOR THE PAYMENT HEREOF.  OBLIGORS WAIVE EXPRESSLY THE LATE FILING OR ANY
SUIT OR CAUSE OF ACTION HEREON, OR ANY DELAY IN THE HANDLING OF ANY
COLLATERAL.  OBLIGORS AGREE THAT HOLDER’S ACCEPTANCE OF PARTIAL OR DELINQUENT
PAYMENTS OR FAILURE OF HOLDER TO EXERCISE ANY RIGHT OR REMEDY CONTAINED HEREIN
OR IN ANY INSTRUMENT GIVEN AS SECURITY FOR THE PAYMENT OF THIS NOTE SHALL NOT BE
A WAIVER OF ANY OBLIGATION OF THE OBLIGORS OR CONSTITUTE WAIVER OF ANY PRIOR OR
SUBSEQUENT DEFAULT.  THE HOLDER MAY REMEDY ANY DEFAULT WITHOUT WAIVING THE
DEFAULT REMEDIED AND MAY WAIVE ANY DEFAULT WITHOUT WAIVING ANY OTHER PRIOR OR
SUBSEQUENT DEFAULT.


To the extent allowed by law, as security for this Note, and all other
indebtedness which may at any time be owing by Borrower (and any endorsers
and/or guarantors hereof) to Lender or other Lender hereof, Borrower (and any
endorsers and/or guarantors hereof) gives to Lender or other Holder hereof, a
security interest, a lien and contractual right of set-off in and to all of the
Borrower’s (and any endorsers and/or guarantors hereof) money, credits, deposit
accounts, accounts and/or other property now in, or at any time hereafter coming
within, the custody or control of Lender or other Holder hereof, or any member
bank or branch bank of International Bancshares Corporation, whether held in
general or special account or deposit, or for safekeeping or otherwise.  Every
such security interest and right of set-off may be exercised without demand or
notice to Borrower (and any endorsers and/or guarantors hereof).  No security
interest or right of set-off to enforce such security interest shall be deemed
to have been waived by any act or conduct on the part of the Lender, or by any
failure to exercise such right of set-off or to enforce such security interest,
or by any delay in so doing.  Every right of set-off and security interest shall
continue in full force and effect until such right of set-off or security
interest is specifically waived or released by an instrument in writing executed
by Lender.  The foregoing is in addition to and not in lieu of any rights of
set-off allowed by law.


To the extent allowed by law, in connection with any transaction between
Borrower and Lender at ay time in the past, present or future, in the event
Borrower, individually or jointly with others, has granted or grants Lender a
lien on any real and/or personal property, Borrower agrees that the lien on such
real and/or personal property to the extent of Borrower’s interest shall also
secure the indebtedness of Borrower to Lender evidenced by this Note and all
renewals, extensions and modifications hereof.


Financing Statements:  At Lender’s request Debtor will promptly sign all other
documents, including financing statements and certificates of title, to perfect,
protect, and continue Lender’s security interest in the Collateral at the sole
cost of Borrower.  Debtor hereby authorizes Lender to file a Financing
Statement, an Amended Financing Statement and a Continuation Financing Statement
(collectively referred to as the “Financing Statement”) describing the
Collateral.  Where Collateral is in the possession of a third party, Debtor will
join with Lender in notifying the third party of Lender’s security interest and
obtaining a Control Agreement from the third party that it is holding the
collateral for the benefit of Lender.


In the event any legal action or proceeding, by arbitration or otherwise, is
commenced in connection with the enforcement of, or declaration of rights under
this Note and/or any instrument or written agreement required or delivered under
or pursuant to the terms of this Note, and/or any controversy or claim, whether
sounding in contract, tort or statute, legal or equitable, involving in any way
the financing or the transaction(s), the subject of this Note, or any other
proposed or actual loss or extension of credit, the prevailing party shall be
entitled to recover reasonable and necessary attorney’s fees, paralegal costs
(including allocated costs for in-house legal services), costs, expenses, expert
witness fees and costs, and other accessory disbursements made in connection
with any such action or proceeding, in the amount determined by the fact-finder.



 
3
 
 

Lender, in its sole discretion and without obligation on Lender to do so, may
advance and pay sums on behalf and for the benefit of Borrower for costs
necessary for the protection and preservation of the collateral securing this
Note and other costs that may be appropriate, in Lender’s sole discretion,
including but not limited to insurance premiums, ad valorem taxes, and
attorney’s fees.  Any sums which may be so paid out by Lender and all sums paid
for insurance premiums, as aforesaid, including the costs, expenses and
attorney’s fees paid in any suit affecting said property when necessary to
protect the lien hereof shall bear interest from the dates of such payments at
the interest rate applied to the matured and past-due principal balance of this
Note and shall be paid by Borrower to Lender upon demand, at the same place at
which this Note is payable, and shall be deemed a part of the debt and
recoverable as such in all aspects.


Borrower reserves the right to prepay, prior to maturity, all or any part of the
principal of this Note without penalty, and interest shall immediately cease on
any amount so prepaid.


Any assumption, if permitted by Lender, by any other person, partnership,
corporation, organization or any other entity without the express written
consent of Lender, shall not release the liability of Borrower for the payment
of this Note.


In the event that the hereinafter described real property is sold, conveyed, or
otherwise disposed of without the prior written consent of the Lender, the
maturity of this Note may, at the option of the Lender, be accelerated and
Lender may immediately demand payment of the then outstanding principal sum
together with all accrued and unpaid interest due thereon.


Borrower and Lender hereby expressly acknowledge and agree that in the event of
a default under this Note or under any document executed by Borrower in
connection with, or to secure the payment of, this Note (1) Lender shall not be
required to comply with Subsection 3.05(d) of the Texas Revised Partnership Act
and (2) Lender shall not be required to proceed against or exhaust the assets of
Borrower before pursuing any remedy directly against one or more of the partners
of Borrower or the property of such partners.


ARBITRATION.


BORROWER AND LENDER FURTHER AGREE AS FOLLOWS:


(a)  
ANY AND ALL CONTROVERSIES BETWEEN THE PARTIES, EXCEPT SUCH CLAIMS AND
CONTROVERSIES WHICH ARE CONSUMER RELATED AND INVOLVE AN AGGREGATE AMOUNT IN
CONTROVERSY OF LESS THAN TEN THOUSAND DOLLARS ($10,000.00), SHALL BE RESOLVED BY
ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION IN EFFECT AT THE TIME OF FILING, UNLESS THE COMMERCIAL
ARBITRATION RULES CONFLICT WITH THIS PROVISION, AND IN SUCH EVENT THE TERMS OF
THIS PROVISION SHALL CONTROL TO THE EXTENT OF THE CONFLICT.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, SAVE AND EXCEPT SUBPARAGRAPHS (k),
(m), (o), (p), AND (s) HEREIN, THOSE CONSUMER RELATED CLAIMS AND CONTROVERSIES
INVOLVING AN AGGREGATE AMOUNT OF LESS THAN TEN THOUSAND DOLLARS ($10,000.00)
SHALL BE CONDUCTED IN ACCORDANCE WITH THE AMERICAN ARBITRATION ASSOCIATION RULES
FOR THE RESOLUTION OF CONSUMER-RELATED DISPUTES OF LESS THAN TEN THOUSAND
DOLLARS.  ANY ARBITRATION HEREUNDER SHALL BE BEFORE AT LEAST THREE NEUTRAL
ARBITRATORS ASSOCIATED WITH THE AMERICAN ARBITRATION ASSOCIATION AND SELECTED IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  FAILURE OF ANY ARBITRATOR TO DISCLOSE ALL FACTS WHICH MIGHT TO AN
OBJECTIVE OBSERVER CREATE A REASONABLE IMPRESSION OF THE ARBITRATOR’S
PARTIALITY, AND/OR MATERIAL ERRORS OR LAW SHALL BE GROUNDS [IN ADDITION TO ALL
OTHERS] FOR VACATUR OF AN AWARD RENDERED PURSUANT TO THIS AGREEMENT.



(b)  
THE AWARD OF THE ARBITRATORS, OR A MAJORITY OF THEM, SHALL BE FINAL, AND
JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT, STATE OR FEDERAL,
HAVING JURISDICTION, THE ARBITRATION AWARD SHALL BE IN WRITING AND SPECIFY THE
FACTUAL AND LEGAL BASIS FOR THE AWARD.  UPON THE REQUEST OF ANY PARTY, THE AWARD
SHALL INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.



(c)  
ARBITRABLE DISPUTES INCLUDE ANY AND ALL CONTROVERSIES OR CLAIMS BETWEEN THE
PARTIES OF WHATEVER TYPE OR MANNER, INCLUDING WITHOUT LIMITATION, ANY CLAIM
ARISING OUT OF OR RELATING TO THIS NOTE, ALL PAST, PRESENT AND OR FUTURE CREDIT
FACILITIES AND/OR AGREEMENTS INVOLVING THE PARTIES.  ANY TRANSACTIONS BETWEEN OR
INVOLVING THE PARTIES AND/OR ANY ASPECT OF ANY PAST OR PRESENT RELATIONSHIP OF
THE PARTIES, WHETHER BANKING OR OTHERWISE, SPECIFICALLY INCLUDE ANY ALLEGED TORT
COMMITTED BY ANY PARTY.


 
4
 
 



(d)  
THE PARTIES SHALL ALLOW AND PARTICIPATE IN DISCOVERY IN ACCORDANCE WITH THE
FEDERAL RULES OF CIVIL PROCEDURE FOR A PERIOD OF ONE HUNDRED TWENTY (120) DAYS
AFTER THE FILING OF THE ORIGINAL RESPONSIVE PLEADING.  DISCOVERY MAY CONTINUE
THEREAFTER AS AGREED BY THE PARTIES OR AS ALLOWED BY THE
ARBITRATORS.  UNRESOLVED DISCOVERY DISPUTES SHALL BE BROUGHT TO THE ATTENTION OF
THE ARBITRATORS  BY WRITTEN MOTION FOR PROPER DISPOSITION, INCLUDING RULING ON
ANY ASSERTED OBJECTIONS, PRIVILEGES, AND PROTECTIVE ORDER REQUESTS AND AWARDING
REASONABLE ATTORNEY’S FEES TO THE PREVAILING PARTY.



(e)  
IN THE EVENT THE AGGREGATE OF ALL AFFIRMATIVE CLAIMS ASSERTED EXCEED
$500,000.00, EXCLUSIVE OF INTEREST AND ATTORNEY’S FEES, OR UPON THE WRITTEN
REQUEST OF ANY PARTY, (1) PRIOR TO THE DISSEMINATION OF A LIST OF POTENTIAL
ARBITRATORS, THE AMERICAN ARBITRATION ASSOCIATION SHALL CONDUCT AN IN PERSON
ADMINISTRATIVE CONFERENCE WITH THE PARTIES AND THEIR ATTORNEYS FOR THE FOLLOWING
PURPOSES AND FOR SUCH ADDITIONAL PURPOSES AS THE PARTIES OR THE AMERICAN
ARBITRATION ASSOCIATION MAY DEEM APPROPRIATE (A) TO OBTAIN ADDITIONAL
INFORMATION ABOUT THE NATURE AND MAGNITUDE OF THE DISPUTE AND THE ANTICIPATED
LENGTH OF HEARINGS AND SCHEDULING; (B) TO DISCUSS THE VIEW OF THE PARTIES ABOUT
ANY TECHNICAL AND/OR OTHER SPECIAL QUALIFICATIONS OF THE ARBITRATORS; AND (C) TO
CONSIDER, WHETHER MEDIATION OR OTHER METHODS OF DISPUTE RESOLUTION MIGHT BE
APPROPRIATE, AND (2) AS PROMPTLY AS PRACTICABLE AFTER THE SELECTION OF THE
ARBITRATORS, A PRELIMINARY HEARING SHALL BE HELD AMONG THE PARTIES, THEIR
ATTORNEYS AND THE ARBITRATORS, WITH THE AGREEMENT OF THE ARBITRATORS AND THE
PARTIES, THE PRELIMINARY HEARING MAY BE CONDUCTED BY TELEPHONE CONFERENCE CALL
RATHER THAN IN PERSON.  AT THE PRELIMINARY HEARING THE MATTERS THAT MAY BE
CONSIDERED SHALL INCLUDE, WITHOUT LIMITATION, A PREHEARING SCHEDULING ORDER
ADDRESSING (A) EACH PARTY’S DUTY TO SUBMIT A DETAILED STATEMENT OF CLAIMS,
DAMAGES AND/OR DEFENSES, A STATEMENT OF THE ISSUES ASSERTED BY EACH PARTY AND
ANY LEGAL AUTHORITIES THE PARTIES MAY WISH TO BRING TO THE ATTENTION OF THE
ARBITRATORS; (B) RESPONSES AND/OR REPLIES TO THE PLEADINGS FILED IN COMPLIANCE
WITH SUBPART 2(A); (C) STIPULATIONS REGARDING ANY UNCONTESTED FACTS; (D)
EXCHANCE AND PREMARKING OF ALL DOCUMENTS WHICH EACH PARTY BELIEVES MAY BE
OFFERED AT THE FINAL ARBITRATION HEARING; (E) THE IDENTIFICATION AND
AVAILABILITY OF WITNESSES, INCLUDING EXPERTS, AND SUCH ADDITIONAL MATTERS
REGARDING WITNESSES INCLUDING THEIR BIOGRAPHIES AND A SHORT SUMMARY OF THEIR
EXPECTED TESTIMONY; (F) WHETHER A STENOGRAPHIC OR OTHER OFFICIAL RECORD OF THE
PROCEEDINGS SHALL BE MAINTAINED; AND (G) THE POSSIBILITY OF UTILIZING, MEDIATION
OR OTHER ALTERNATIVE METHODS OF DISPUTE RESOLUTION.



(f)  
FOR PURPOSES OF THIS PROVISION, “THE PARTIES” MEANS BORROWER AND LENDER, AND
EACH AND ALL PERSONS AND ENTITIES SIGNING THIS AGREEMENT OR ANY OTHER AGREEMENTS
BETWEEN OR AMONG ANY OF THE PARTIES AS PART OF THIS TRANSACTION.  “THE PARTIES”
SHALL ALSO INCLUDE INDIVIDUAL PARTNERS, AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND/OR REPRESENTATIVES OF ANY PARTY TO SUCH DOCUMENTS, AND
SHALL INCLUDE ANY OTHER OWNER AND HOLDER OF THIS AGREEMENT.



(g)  
THE PARTIES SHALL HAVE THE RIGHT TO INVOLVE SELF-HELP REMEDIES (SUCH AS SET-OFF,
NOTIFICATION OF ACCOUNT DEBTORS, SEIZURE AND/OR FORECLOSURE OF COLLATERAL, AND
NON-JUDICIAL SALE OF PERSONAL PROPERTY AND REAL PROPERTY COLLATERAL) BEFORE
DURING OR AFTER ANY ARBITRATION AND/OR REQUEST ANCILLARY OR PROVISIONAL JUDICIAL
REMEDIES (SUCH AS GARNISHMENT, ATTACHMENT, SPECIFIC PERFORMANCE, RECEIVER,
INUNCTION OR RESTRAINING ORDER, AND SEQUESTRATION) BEFORE OR AFTER ANY
ARBITRATION.  THE PARTIES NEED NOT AWAIT THE OUTCOME OF THE ARBITRATION BEFORE
USING SELF-HELP REMEDIES.  USE OF SELF-HELP ON ANCILLARY AND/OR PROVISIONAL
JUDICIAL REMEDIES SHALL NOT OPERATE, AS A WAIVER OF EITHER PARTY’S RIGHT TO
COMPEL ARBITRATION.  ANY ANCILLARY OR PROVISIONAL REMEDY WHICH WOULD BE
AVAILABLE FROM A COURT OF LAW SHALL BE AVAILABLE FROM THE ARBITRATORS.


 
5
 
 



(h)  
THE PARTIES AGREE THAT ANY ACTION REGARDING ANY CONTROVERSY BETWEEN THE PARTIES
SHALL EITHER BE BROUGHT BY ARBITRATION, AS DESCRIBED HEREIN, OR BY JUDICIAL
PROCEEDINGS, BUT SHALL NOT BE PURSUED SIMULTANEOUSLY IN DIFFERENT OR ALTERNATIVE
FORMS.  A TIMELY WRITTEN NOTICE OF INTENT TO ARBITRATE PURSUANT TO THIS
AGREEMENT STAYS AND/OR ABATES ANY AND ALL ACTION IN TRIAL COURT, SAVE AND EXCEPT
A HEARING ON A MOTION TO COMPEL ARBITRATION AND/OR THE ENTRY OF AN ORDER
COMPELLING ARBITRATION AND STAYING AND/OR ABATING THE LITIGATION PENDING THE
FILING OF THE FINAL AWARD OF THE ARBITRATORS.  ALL REASONABLE AND NECESSARY
ATTORNEY’S FEES AND ALL TRAVEL COSTS SHALL BE AWARDED TO THE PREVAILING PARTY ON
ANY MOTION TO COMPEL ARBITRATION AND MUST BE PAID TO SUCH PARTY WITHIN TEN (10)
DAYS OF THE SIGNING OF THE ORDER COMPELLING ARBITRATION.



(i)  
ANY PARTY SHALL SERVE A WRITTEN NOTICE OF INTENT TO ARBITRATE TO ANY AND ALL
OPPOSING PARTIES WITHIN 360 DAYS AFTER DISPUTE HAS ARISEN.  A DISPUTE IS DEFINED
TO HAVE ARISEN ONCE UPON RECEIPT OF SERVICE OR JUDICIAL PROCESS, INCLUDING
SERVICE ON A COUNTERCLAIM, FAILURE TO SERVE A WRITTEN NOTICE OF INTENT TO
ARBITRATE WITHIN THE TIME SPECIFIED ABOVE SHALL BE DEEMED A WAIVER OF THE
AGGRIEVED PARTY’S RIGHT TO COMPEL ARBITRATION OF SUCH CLAIM.  THE ISSUE OF
WAIVER PURSUANT TO THIS AGREEMENT IS AN ARBITRABLE DISPUTE.



(j)  
ACTIVE PARTICPATION ON PENDING LITIGATION DURING THE 360 DAY NOTICE PERIOD,
WHETHER AS PLAINTIFF OR DEFENDANT, IS NOT A WIAVER OF THE RIGHT TO COMPEL
ARBITRATION.  ALL DISCOVERY OBTAINED IN THE PENDING LITIGATION MAY BE USED IN
ANY SUBSEQUENT ARBITRATION PROCEEDING.



(k)  
THE PARTIES FURTHER AGREE THAT (i) NO ARBITRATION PROCEEDING HEREUNDER SHALL BE
CERTIFIED AS A CLASS ACTION OR PROCEED AS A CLASS ACTION, OR ON A BASIS
INVOLVING CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE CAPACITY ON BEHALF OF THE
GENERAL PUBLIC, OTHER CUSTOMERS OR POTENTIAL CUSTOMERS OR PERSONS SIMILARY
SITUATED AND (ii) NO ARBITRATION PROCEEDING HEREUNDER SHALL BE CONSOLIDATED
WITH, OR JOINED IN ANY WAY WITH, ANY OTHER ARBITRATION PROCEEEDING.



(l)  
ANY ARBITRATOR SELECTED SHALL BE KNOWLEDGEABLE IN THE SUBECT MATTER OF THE
DISPUTE.  EACH OF THE PARTIES SHALL PAY AN EQUAL SHARE OF THE ARBITRATION COSTS,
FEES, EXPENSES, AND OF THE ARBITRATORS’ FEES, COSTS AND EXPENSES.



(m)  
ALL STATUTES OF LIMITATIONS WHICH WOULD OTHERWISE BE APP;LICABLE SHALL APPLY TO
ANY AND ALL CLAIMS ASSERTED IN ANY ARBITRATION PROCEEDING HEREUNDER AND THE
COMMENCEMENT OF ANY ARBITRATION PROCEEDING TOLLS SUCH STATUTES OF LIMITAITONS.



(n)  
IN ANY ARBITRATION PROCEEDING SUB JECT TO THIS PROVISION, THE ARBITRATORS, OR
MAJORITY OF THEM, ARE SPECIFICALLY EMPOWERED TO DECIDE (BY DOCUMENTS ONLY, OR
WITH A HEARING AT THE ARBITRATORS’ SOLE DISCRETION ) PRE-HEARING MOTIONS WHICH
ARE SUBSTANTIALLY SIMILAR TO THE PRE-HEARING MOTIONS TO DISMISS AND MOTIONS FOR
SUMMARY ADJUDICATIONS.



(o)  
THIS ARBITRATION PROVISION SHALL SURVIVE ANY TERMINATION, AMENDMENT, OR
EXPIRATION OF THE AGREEMENT IN WHICH THIS PROVISION IS CONTAINED, UNLESS ALL OF
THE PARTIES OTHERWISE EXPRESSLY AGREE  IN WRITING.



(p)  
THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT EVIDENCES A TRANSACTION INVOLVING
INTERSTATE COMMERCE.  THE FEDERAL ARBITRATION ACT SHALL GOVERN THE
INTERPRETATION, ENFORCEMENT, AND PROCEEDINGS PURSUANT TO THE ARBITRATION CLAUSE
OF THIS AGREEMENT.



(q)  
THE ARBITRATORS, OR A MAJORITY OF THEM, SHALL AWARD ATTORNEY’S FEES AND COSTS TO
THE PREVAILING PARTY PURSUANT TO THE TERMS OF THIS AGREEMENT.



(r)  
NEITHER THE PARTIES NOR THE ARBITRATORS MAY DISCLOSE THE EXISTENCE, CONTENT, OR
RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT PRIOR WRITTEN CONSENT OF ALL
PARTIES AND/OR COURT ORDER.



(s)  
VENUE OF ANY ARBITRATION PROCEEDING HEREUNDER SHALL BE IN CAMERON, COUNTY,
TEXAS.




 
6
 
 

 


THE TERM LENDER INCLUDES ANY OTHER OWNER AND HOLDER OF THIS NOTE AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS NOTE IS GOVERNED BY APPLICABLE TEXAS
LAW, EXCEPT TO THE EXTENT THE USURY LAWS OF TEXAS ARE PRE-EMPTED BY FEDERAL LAW,
IN WHICH CASE, SUCH FEDERAL LAW SHALL APPLY.  VENUE OF ALL ACTIONS ON THIS NOTE,
SHALL LIE IN CAMERON COUNTY, TEXAS, AND ALL OBLIGATIONS REQUIRED HEREIN ARE
PERFORMABLE IN CAMERON COUNTY, TEXAS.
 
If loan proceeds are to be used primarily for personal, family or household use,
the following notice shall apply:


NOTICE TO CONSUMER:  UNDER TEXAS LAW IF YOU CONSENT TO THIS AGREEMENT YOU MAY BE
SUBJECT TO A FUTURE RATE AS HIGH AS TWNETY-FOUR PERCENT (24%) ANNUAL PERCENTAGE
RATE OR THE STATE USURY CEILING, WHCHEVER IS LESS.


If this Note is to be secured by a lien on a dwelling located on the hereinafter
described property, then the following notice shall apply:


THE MAXIMUM INTEREST RATE SHALL NOT EXCEED TWENTY-FOUR PERCENT (24%) PER ANNUM,
OR THE USURY CEILING, WHICHEVER IS LESS.


Payment hereof is secured by a Deed of Trust, Security Agreement and Financing
Statement of even date herewith executed by the Borrower and/or Grantors thereof
to FRED W. RUSTENBERG, Trustee, upon the following described real property:






NO ORAL AGREEMENTS


THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENT OF THE PARTIES


THERE ARE NO WRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


BORROWER:


SOUTH PADRE ISLAND DEVELOPMENT, LLC




By:           /s/ MARK A.
KERNEY                                                                
Mark A. Kerney
Manager and Vice President


Address:                1 Ocelot Trail Road
Laguna Vista, TX  78578

 
7
 
 

ADDENDUM TO REAL ESTATE LIEN NOTE
DATED AUGUST 29, 2007
EXECUTED BY
SOUTH PADRE ISLAND DEVELOPMENT, LLC
PAYABLE TO
INTERNATIONAL BANK OF COMMERCE




REPAYMENT SCHEDULE OF NOTE:


Twenty-three (23) monthly payments of ACCRUED INTEREST due n or before the 29th
day of each month, commencing September 29, 2007 and one final payment due and
payable on or before August 29, 2009.


PRINCIPAL BALANCE PLUS ACCRUED INTEREST shall be due and payable on or before
August 29, 2009.


APPLICATION OF PAYMENTS:


Each payment shall be applied on the earlier of (i) its scheduled due date, or
(ii) the date that it is received by the Lender; and each payment made after an
event of default may be applied in the order of application as the Lender, in
its sole discretion, may from time to time elect.


PARTIAL RELEASES:


By paying Lender the sum of $10,000.00 per acre (the “Release Price”) and by
making regular payments on this Note according to its terms, Borrower may have
tracts or parcels released from the liens securing payment of this
Note.  Payments of the Release Price shall be applied to the reduction of the
principal of this Note.  The line of credit available to Borrower shall be
reduced by $10,000.00 for each acre of the Property that is so released by
Lender.


DESCRIPTION OF REAL PROPERTY SECURING THIS NOTE:


ALL OF THOSE CERTAIN TRACTS OF REAL PROPERTY DESCRIBED AS “TRACTS I THROUGH II”
ON EXHIBIT “A” ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE FOR ALL
PURPOSES.








